N0'1‘E: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JEFFREY L. BELL,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
~ Respon,dent.
2011-3043 __
Petition for review of the Merit SyStems Protecti0n
Board in case no. PH844E090124-I-2.
ON MOTION
Before GAJARsA, MAYER, and PRosT, Circu,it Judges.
PER CUR1AM.
0 R D E R
The Office of Personnel Management (OPM) moves
without opposition to remand this petition for review of a
decision of the Merit Systems Protection Board in
PH844EO90124-1-1 for further proceedings
The Board had affirmed OPM's determination that
JeH:`rey L. Bel1's request for reconsideration of his applica-

BELL V. OPM 2
tion for retirement benefits was untimely. OPM now has
determined that it should consider Bell's reconsideration
request "on its rnerits, rather than continue to litigate the
timeliness of his request." OPM states that on remand,
OPM "will request the board to remand the matter to
OPM to enable the agency to provide Mr. Bell with a
reasonable amount of time to submit additional informa-
tion, evidence, and argument to support his claim that the
agency should reconsider its denial of his disability re-
tirement app-1ication" and that OPM will then consider his
request for reconsideration on the merits `
Upon consideration thereof,
IT ls 0RDERED TH_AT:
(1) The motion is granted
(2) All sides shall bear their own costs. - _
FOR THE COURT
MAY 27 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Jeffrey L. Bell
Richard P. Schroeder, Esq.
s20
lssued As A Mandate: 1‘1AY 2 7 2aU
F
B.S. COUR‘r f)15E1=’PEALS FOR
THE FEDERAL ClRCU1T
MAY 27 2011
.IAN HORBAL\'
CLEH(